ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES PER CURIAM: *  This panel affirmed the judgment of sentence. United States v. Ross, 689 Fed.Appx. 237 (5th Cir. 2017) (per curiam). The Supreme Court summarily reversed and remanded “for further consideration in light of Dean v. United States, 581 U.S. -, 137 S.Ct. 1170, 197 L.Ed. 2d 490 (2017).” Ross v. United States, — U.S. -, 138 S.Ct. 422, 199 L.Ed.2d 309 (2017). The judgment is VACATED and REMANDED. This panel has not sought supplemental briefing, instead leaving it to the district court to consider, in the first instance, the applicability of Dean. We express no view on what action the district court should take on remand.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.